



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pelletier, 2016 ONCA 776

DATE: 20161024

DOCKET: C62041

Simmons, Pardu and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Clinton Pelletier

Appellant

Tyler R. Botten, for the appellant

Shawn Porter, for the respondent

Heard: October 13, 2016

On appeal from the conviction entered on February 14,
    2014 by Justice Catherine Ann Kehoe of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We reject the appellants argument that the trial judge erred in failing
    to address why evidence of Crown witnesses that she accepted failed to raise a reasonable
    doubt.

[2]

The facts found by the trial judge created an overwhelming inference of
    guilt. On our review of the record, the matters relied on by the appellant did
    nothing to displace that inference.

[3]

The appeal is dismissed.


